DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-30, 32, 33, 37 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwan (U.S. Patent No. 6,250,493).
Regarding Claim 23, Kwan discloses a cookware container with a removable handle, the cookware container having a base (figure 1) and a peripheral side wall extending from said base (figure 1) wherein said removable handle is adapted for removable attachment to an attachment point on the cookware container (figure 1), said attachment point on the cookware container comprising a bracket 9 (figure 1) that has a depending section attached to said side wall of the cookware container 17 (figure 1) and a flange 21 (Figure 1) at the top edge of the depending section (figure 1) and extending outwardly away from the side wall of the cookware container (Figure 1) and wherein a centrally located non-circular opening 23 (Figure 1) is provided through the flange, said opening sized and shaped to engage with means for removable attachment on the handle (figure 1) and said opening being elongated and generally orientated with its longitudinal axis perpendicular to a longitudinal axis of the elongated handle section of the removable handle (figure 1); and the removable handle comprising an elongated handle section 115 (figure 7), the elongated handle section having first and second ends, wherein at the first end of the handle section there is means for removable attachment to the attachment point on the cookware container and means for locking the removable handle to the attachment point (figure 1 and 7), wherein the means for removable attachment to the attachment point comprising a horizontal body section 149 (figure 7) having top and bottom surfaces and first and second ends (figure 7), on the bottom surface of the body section adjacent the first end is a depending thicker portion 147 (figure 7) of the body section said thicker portion sized and shaped to fit snugly with the non-circular opening on the flange (figure 1 and 7) with the surrounding bottom surface of the horizontal body section placed against a top surface of the flange and a horizontal tab section that extends outwardly from the thicker portion of the body section and that extends under a bottom (figure 1 and 7) 2App. No. 17/045,673Preliminary Amendment Dated: December 10, 2020surface of the flange toward the cookware container when the thicker body portion is located within the non-circular opening on the flange (figure 1); and the means for locking the removable handle to the attachment point comprising an elongated locking bar 166 (figure 7) moveable by an actuator 134 (Figure 7) horizontally from an unlocked position to a locked position where an end of the locking bar is located beneath and in contact with the bottom surface of the flange (figure 1 and 7).
Regarding Claim 24, Kwan discloses one in a set of cookware containers wherein the removable handle is sized and adapted to connect to a range of sizes and weights of cookware containers in the set (column 1, lines 8-10).
Regarding Claim 25, Kwan discloses the set of cookware containers is stackable (Column 1, lines 9-13).
Regarding Claim 26, Kwan discloses the elongated locking bar on the removable handle is biased to the locking position (figure 5).
Regarding Claim 27, Kwan discloses the actuator 134 (Figure 7) is sized and shaped to permit engagement with a user's finger and located outside the natural placement of a user's thumb on a bottom surface of the elongated locking bar and depending below the elongated handle section so as to prevent accidental trigger of the actuator and accidental disengagement of the removable handle from the attachment point on the cookware container (figure 7).
Regarding Claim 28, Kwan discloses the elongated locking bar is moveable in an axial channel in the handle section when activated by an actuator 134 (Figure 7) connected to the elongated locking bar (figure 7).
Regarding Claim 29, Kwan discloses a stem 163 (figure 7) depends from the elongated locking bar through a locking bar slot (figure 7) in the bottom surface of the elongated handle section that is in communication with the axial channel and connects to the actuator (figure 7).
Regarding Claim 30, Kwan discloses a trigger section 136 (figure 7) on the actuator is of sufficient height to prevent the user's finger from being placed too close to the cookware container (Figure 7).
Regarding Claim 32, Kwan discloses the elongated handle section is curved along its length (Figure 7).
Regarding Claim 33, Kwan discloses a body section tab 141 (Figure 7) extends outwardly from the second end of the horizontal body section and is sized and shaped to fit into a corresponding sized slot in the first end of the handle section and secured with fasteners or screws 157 (figure 7).
Regarding Claim 37, Kwan discloses the elongated handle section is fabricated from a material resistant to heat transfer (column 3, lines 59-61).
Regarding Claim 42, Kwan discloses the cookware container is one in a set of cookware containers and wherein the removeable handle is sized and adapted to connect to a range of sizes and weights of cookware containers in the set (column 1, lines 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (U.S. Patent No. 6,250,493).
Regarding Claim 31, Kwan teaches all the limitations substantially as claimed except for the elongated handle section is straight from the first end to the second end.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Regarding Claims 34-36, Kwan teaches all the limitations substantially as claimed except for the bottom surface of the horizontal body section has chamfered edges, the bottom surface of the thicker body portion of the horizontal body section has chamfered edges and the bottom surface of the horizontal tab of the horizontal body section has chamfered edges.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (U.S. Patent No. 6,250,493) in view of Stumphauzer et al. (U.S. Pub. No. 20180035842).
Regarding Claims 38 and 39, Kwan teaches all the limitations substantially as claimed except for the elongated handle section is fabricated from a high temperature nylon and the actuator is comprised of a high temperature nylon.  However, Stumphauzer et al. teaches being made from high temperature nylon (paragraph 38).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modify Kwan to include nylon, as taught by Stumphauzer et al., in order to have a material resistant to heat transfer.
Claim(s) 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (U.S. Patent No. 6,250,493) in view of Wolfson et al. (U.S. Patent No. 3,798,706).
Regarding Claims 40 and 41, Kwan teaches all the limitations substantially as claimed except for the stem is comprised of stainless steel and the elongated locking bar, the horizontal body section and flange are comprised of stainless steel.  However, Wolfson et al. teaches stainless steel (Column 5, lines 44-51).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modify Kwan to include stainless steel, as taught by Wolfson et al., in order to prevent rust when cleaning the cookware.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733